DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castle (US 5,328,152).
	Regarding claim 1, Castle discloses a personal service unit (PSU, Fig. 1) comprising: a housing (20) having a longitudinal axis therethrough and a first end and a second end opposite the first end; a dial encircling the housing and coupled thereto such that the dial is rotatable about the housing, the dial (96) having a helical first portion along an interior wall of the dial; and a flow control ring (76) having a helical second portion along an exterior wall of the flow control ring that threadingly engages with the helical first portion, the helical second portion rotatably mating with the helical first portion (Fig. 2), wherein rotation of the dial in a first direction moves the flow control ring in a first longitudinal direction along the longitudinal axis to cause a first adjustment in airflow past the flow control ring and rotation of the ring in an opposite direction moves the flow control ring in an opposite longitudinal direction along the longitudinal axis to cause a second adjustment in airflow past the flow control ring.  
	Regarding claim 2, Castle discloses a passenger accessible control unit (12) coupled to the housing, wherein the control unit allows for selection of at least one of lighting control and an attendant call notification (Col. 5; lines 30 – 35).  
Regarding claim 3, Castle discloses that the flow control ring has a first end facing the first longitudinal direction, wherein the first adjustment of airflow decreases airflow past the first end of the flow control ring and the second adjustment of airflow increases airflow past the first end of the flow control ring (Figs. 1 and 2).  
Regarding claim 4, Castle discloses that the helical first portion includes a helical ridge and the helical second portion includes a helical groove (Fig. 2).  
Regarding claim 5, Castle discloses a cavity between the housing and the dial, wherein the airflow past the flow control flows through the cavity and out the PSU (Figs. 1 and 2).  
Regarding claim 6, Castle discloses that the flow control ring having a first end facing the first longitudinal direction and a second end facing the second longitudinal direction, wherein the first adjustment of airflow decreases airflow past the second end of the flow control ring and the second adjustment of airflow increases airflow past the first end of the flow control ring (Col. 8, lines 23 – 38).  
Regarding claim 7, Castle discloses that the dial having a first end facing the first longitudinal direction and a second end facing the second longitudinal direction, wherein the airflow past the flow control ring flows under the second end of the dial and out the PSU (Figs. 1 and 2).  
Regarding claim 8, Castle discloses a bezel (114) having an air diverting channel therearound, wherein the air diverting channel diverts airflow to pass along an exterior wall of the dial to a passenger.  
Regarding claim 9, Castle discloses a plurality of spacers (118, 94) between the bezel and the housing, wherein passages between the spacers provide air passages for the airflow.  
	Regarding claims 10 – 20, the discussion of claims above is relied upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642